Order entered August 15, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00679-CR

                     EX PARTE BRENDA MARIE SANCHEZ, Appellant

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. WX12-90067-M

                                             ORDER
        We GRANT the State’s August 9, 2013 motion for extension of time to file the State’s

brief. The State=s brief tendered to the Clerk of the Court on August 13, 2013 is DEEMED

timely filed as of the date of this order.



                                                       /s/   DAVID EVANS
                                                             JUSTICE